 1   NICOLA T. HANNA
 2   United States Attorney
     DAVID M. HARRIS
 3   Assistant United States Attorney
 4   Chief, Civil Division
     CEDINA M. KIM
 5
     Assistant United States Attorney
 6   Senior Trial Attorney, Civil Division
 7   TINA L. NAICKER, CSBN 252766
     Special Assistant United States Attorney
 8         Social Security Administration
 9         160 Spear St., Suite 800
           San Francisco, CA 94105
10
           Telephone: (415) 977-8983
11         Facsimile: (415) 744-0134
12
           Email: Tina.Naicker@ssa.gov
     Attorneys for Defendant
13
14
15                       UNITED STATES DISTRICT COURT
16                      CENTRAL DISTRICT OF CALIFORNIA
                               EASTERN DIVISION
17
18
19   WENDY MCNAY,                           )   Case No. :19-cv-01381-MRW
                                            )
20         Plaintiff,                       )   [PROPOSED]
21                v.                        )   JUDGMENT FOR VOLUNTARY
                                            )   REMAND PURSUANT TO
22
     ANDREW SAUL,                           )   SENTENCE FOUR OF 42 U.S.C. §
23   Commissioner of Social Security,       )   405(g)
24
                                            )
           Defendant.                       )
25                                          )
26                                          )
                                            )
27                                          )
28
 1         The Court having approved the parties’ Stipulation to Voluntary Remand
 2   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and Entry of Judgment
 3   (“Stipulation to Remand”) lodged concurrent with the lodging of the within
 4   Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND
 5   DECREED that the above-captioned action is remanded to the Commissioner of
 6   Social Security for further proceedings consistent with the Stipulation to Remand.
 7
 8
 9   DATED: March 6, 2020
10                                         HON. MICHAEL R. WILNER
                                           UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
